Citation Nr: 9934930	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
neck.

4.  Entitlement to service connection for arthritis of the 
joints, to include consideration of Caisson's disease.

5.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1947 to 
April 1950, and from April 1951 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran and his 
spouse testified at an RO hearing in July 1998.  In June 
1999, the veteran and his spouse testified before the 
undersigned member of the Board sitting at the RO.  At the 
June 1999 Board hearing, a motion was duly made and granted 
to leave the record open for a period of 60 days to allow for 
submission of additional evidence.  To date, no such 
additional evidence has been received. 


FINDINGS OF FACT

1.  The veteran suffers from bilateral hearing loss which is 
related to his military service.

2.  The veteran suffers from tinnitus which is related to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

2.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as arthritis, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Bilateral Hearing Loss And Tinnitus

The veteran's claim for service connection for hearing loss 
was previously denied in an unappealed rating decision in 
June 1991.  In a January 1998 rating decision, the RO 
implicitly reopened the veteran's claim on the basis that new 
and material evidence had been submitted.  The Board concurs 
with the RO.  Specifically, some of the evidence submitted 
subsequent to the June 1991 RO decision, including a November 
1997 letter from the veteran's private physician linking the 
veteran's current hearing loss to service, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the Board will review the veteran's claim on a de novo basis.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records include various examination reports 
during the veteran's periods of service which list hearing as 
15/15.  It does not appear that he underwent audiometeric 
examination until his separation examination in December 
1968.  At that time, bilateral high frequency hearing loss 
was noted by the examiner.  Audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
30
15
LEFT
0
0
0
15
5

A November 1997 medical record from the veteran's private 
physician, R. Clifford Mihail, M.D., F.A.C.S., indicated that 
the veteran's hearing loss was associated with tinnitus, but 
not vertigo.  The diagnosis was sensorineural hearing loss 
with tinnitus.

A letter from Dr. Mihail dated in November 1997 stated that 
the veteran's "type" of hearing loss was most often induced 
by repetitive barotrauma and associated hypercarbia.  Noting 
the veteran's history as a deep sea diver for the Navy, Dr. 
Mihail essentially opined that it was "very probable" that 
the veteran's hearing loss was related to his military 
service.

While hearing loss for VA purposes was not shown on the 
veteran's December 1968 service separation examination, the 
Board notes that the veteran's service separation examination 
did note bilateral high frequency hearing loss.  Moreover, 
the Board notes that the fact that the criteria of 38 C.F.R. 
§ 3.385 may not have been met during service is not fatal to 
the claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

It is not disputed that the veteran was a deep sea diver 
during service, and Dr. Mihail has offered a medical opinion, 
noting the veteran's inservice diving duties, to the effect 
that it is very probable that the veteran's current hearing 
loss is related to pressure trauma associated with his deep 
sea diving during service.  This opinion by Dr. Mihail is not 
couched in speculative terms, but clearly expresses his 
opinion of a high probability of such a causal relationship.  
Significantly, there is no medical evidence in the claims 
file to the contrary.  Accordingly, the Board is unable to 
dissociate the veteran's current hearing loss from his 
military service, and service connection for hearing loss is 
warranted.

Further, the Board notes that the November 1997 evaluation 
seems to link the veteran's tinnitus with his hearing loss.  
Resolving all doubt in the veteran's favor, the Board finds 
that service connection for tinnitus is also warranted.  38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to service connection for tinnitus 
is warranted.  To this extent, the appeal is granted.


REMAND

Arthritis Of The Neck and 
Arthritis of the Joints, Including Caisson's Disease

A claim of service connection for arthritis due to extreme 
pressure changes was previously denied in an unappealed 
rating decision in June 1991.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

In the January 1998 rating decision, the RO implicitly 
reopened the veteran's claims for arthritis of the neck and 
multiple joint arthritis on the basis that new and material 
evidence had been submitted.  The Board concurs with the RO.  
Specifically, some of the evidence submitted subsequent to 
the June 1991 RO decision, including current medical 
diagnoses of arthritis of certain joints and an August 1998 
letter from the veteran's private physician relating a 
continuity of symptoms reported by the veteran since service 
to current arthritic disability, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  38 C.F.R. § 3.156(a); Hodge.  

Further, given the various medical opinions of record which 
appear to suggest some link between the veteran's arthritis 
and his duties and/or injuries during service, the Board 
finds both arthritis claims to be well-grounded under 38 
U.S.C.A. § 5107(a).

Parkinson's Disease

The veteran's claim for service connection for Parkinson's 
disease was previously denied in an unappealed rating 
decision in February 1996.  In a January 1998 rating 
decision, the RO implicitly reopened the veteran's claims for 
Parkinson disease on the basis that new and material evidence 
had been submitted.  The Board also concurs with the RO as 
some items of evidence received  subsequent to the February 
1996 rating decision, including a November 1997 VA 
examination, are so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
38 C.F.R. § 3.156(a); Hodge.  

The Board also finds that there is a medical diagnosis of 
Parkinson's disease and medical evidence suggesting a link to 
service.  As such, the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a). 

Duty to Assist

With regard to both arthritis issues and the Parkinson's 
disease issue, one main underlying contention is that these 
disabilities are related to the veteran's service duties as a 
deep sea diver.  Several medical opinions addressing such a 
possible link have been submitted as well as copies of 
certain medical literature.  The Board believes that there 
are complex medical questions raised with regard to these 
issues which must be addressed further to meet the duty to 
assist the veteran and to allow for informed and equitable 
appellate review.  38 U.S.C.A. § 5107(a). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records 
(not already in the claims file) 
documenting any continuing treatment 
for arthritis and/or Parkinson's 
disease should be associated with 
the claims file.  The veteran should 
be requested to identify any private 
medical care providers who have been 
providing continuing treatment for 
his arthritis and/or Parkinson's 
disease.  The RO should then take 
steps to obtain all pertinent 
private records documenting such 
treatment. 

2.  The veteran should be scheduled 
for special VA orthopedic and 
neurological examinations for the 
purpose of ascertaining the nature 
and etiology of any arthritis of any 
joints and the veteran's Parkinson's 
disease.  It is imperative that the 
claims file be made available to the 
examiners for review in connection 
with the examinations, and all 
indicated special studies and tests 
should be accomplished.  After 
reviewing the veteran's claims file 
and examining the veteran, the 
examiners should clear report any 
joints where arthritis is present, 
and also offer a medical definition 
of Caisson's disease along with 
opinions as to whether or not the 
veteran suffers from Caisson's 
disease.  Further, after reviewing 
the veteran's claims file and 
examining the veteran, the examiners 
should offer opinions as to the 
following:  a) whether it is at 
least as likely as not that the 
veteran's diagnosed Parkinson's 
disease and any found arthritis of 
any joints and/or Caisson's disease 
are related to the veteran's 
military service.  In particular, 
the examiners should comment on 
whether Parkinson's disease and 
arthritis of the joints and/or 
Caisson's disease are related to the 
veteran's March 1962 diving accident 
or if they are related to exposure 
to gases or pressure changes in 
connection with deep sea diving as 
suggested by the veteran's private 
physicians and certain medical 
literature submitted by the veteran.  
A complete rationale for all 
opinions expressed would be helpful 
to the Board and is hereby 
requested.  

3.  The RO should then review the 
expanded record and determine 
whether the veteran's claims can be 
granted.  As to any claim which 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this remand is to clarify the medical record.  
The veteran and his representative are free to submit 
additional evidence and argument in connection with the 
issues which are the subject of this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

